                                          Case 4:20-cv-01119-HSG Document 16 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMONTE E. COOK,                                   Case No. 20-cv-01119-HSG
                                   8                    Plaintiff,                          ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         OPPOSITION TO MOTION TO
                                                                                            DISMISS
                                  10     TAMMY FOSS,
                                                                                            Re: Dkt. No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, plaintiff’s second request for an extension of time to file his
                                  14   opposition to the motion to dismiss is GRANTED. Dkt. No. 15. Plaintiff shall file his opposition
                                  15   by October 26, 2020. Respondent shall file with the Court and serve on petitioner a reply within
                                  16   fourteen (14) days of the date any opposition is filed.
                                  17          This order terminates Dkt. No. 15.
                                  18          IT IS SO ORDERED.
                                  19   Dated: 8/27/2020
                                  20                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
